Title: From Benjamin Franklin to John Paul Jones, 1 March 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy March 1st. 1780.
I received the Letter you did me the Honour of writing to me the 25. & 28th past.
I am glad to learn that you can take a Quantity of the Cloathing and Arms: and that you can accommodate the 4 Gentlemen I had mentiond to you. M. De Sartine desires also a Place for a Passenger that goes on some Business from him: I make no doubt of your Willingness to oblige that Minister. I could wish also that you would find Room for Mr. Brown of S. Carolina, who is about returning there.
I do not know that I have Authority to give the Order you desire to Lieutenant Rhodes. But if you and he agree in the Transposition proposed I have no objection to it.
Capt. Landais has demanded of me an Order to you to deliver him his Trunks and Things that were left on board the Alliance. I find him so exceedingly captious and critical, and so apt to misconstrue as an intended Injustice every Expression in our Language he does not immediately understand, that I am tired of writing anything for him or about him, and am determined to have nothing further to do with him. I make no doubt however, that you will deliver his Things to any Person he may impower to receive them, and therefore think such an Order unnecessary.
I have not as yet received an Answer to the Memorial I sent to the Court of Denmark, reclaiming the Prizes sent into Norway, and deliver’d up unjustly by that Court to the British Consul. I have not heard that they have yet left Bergen. I hope we may yet recover them or their Value.
There is a Mr Lockyer, who has served 22 Years in the British Navy as a Master, and having met with some Injustice would go to America, in hopes of finding Service there. He wishes to go with you, and if you can give him any Employment on board it will be very agreable to him.
Dr Bancroft being by this time with you will take all the Steps possible to promote your Refiting, and forward the Payment of the Prize Money. I do not comprehend what the Weight of Metal has to do with the Division unless where Ships are fitted out by different Owners.
I hope your Indisposition will soon be over, and your Health restablished, being, with sincere Esteem Dear Sir, Your most obedient & most humble Servant.
B Franklin
Hon Capt. Jones.
 
Notation: From his Excellency Dr. Franklin Passy March 1. 1780
